COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Annunziata and Agee
Argued at Alexandria, Virginia


LUCY SHARON MAE ANTHONY
                                               OPINION BY
v.   Record No. 2938-00-4       CHIEF JUDGE JOHANNA L. FITZPATRICK
                                              JULY 3, 2001
FAIRFAX COUNTY DEPARTMENT OF
 FAMILY SERVICES AND FAIRFAX COUNTY
 BOARD OF SUPERVISORS


        FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION

          Andrew S. Kasmer (Chasen & Boscolo, on
          brief), for appellant.

          James E. Wilcox, Jr., Assistant County
          Attorney (David P. Bobzien, County Attorney;
          Robert Lyndon Howell, Deputy County Attorney,
          on brief), for appellees.


     Lucy Sharon Mae Anthony ("claimant") appeals the Workers'

Compensation Commission's ("commission") decision denying her

benefits for post-traumatic stress disorder ("PTSD"), allegedly

caused by two distinct confrontations with different clients.

The commission held that claimant failed to prove the

confrontations gave rise to a compensable psychological injury

by accident.   The commission found that the confrontations were

neither unexpected in claimant's line of work nor so dramatic or

frightening as to shock the conscience.   We agree with the

commission's ruling and affirm the decision.
                                  I.

     Claimant was a social worker for Fairfax County Department

of Family Services ("employer").       Her job duties included field

contacts with clients and the implementation of court orders.

She testified that her clients were located in "areas [that

were] . . . low class, like drug areas."      She also described her

clients as "[p]arents who have alcohol and drug problems.

Parents with mental health problems, mentally retarded.      Parents

who, basically, have problems with the court in terms of abusing

their children."

     On July 15, 1998, claimant conducted a home visit to

discuss a client's non-compliance with a court order.      The

client became angry, pulled claimant from the chair by her arm

and threw her out of the house.    Claimant injured her right

shoulder and arm.   She missed a few days of work and sought

medical treatment with Dr. Dean Bennett.      An award for benefits

was entered on her behalf, and she was paid accordingly.

     On May 28, 1999, claimant went to a day care center to take

emergency custody of two children.      As claimant approached the

door to the day care center, the mother and grandmother of the

children ran up behind her, pushed her out of their way and

caused her to fall from the porch.      Claimant testified she had

soreness in her previously injured right shoulder and arm as a

result.   She did not miss any time from work and required no new

medical treatment as a result of this confrontation.

                               - 2-
       On December 10, 1999, claimant filed a claim for benefits.

She alleged she suffered additional injuries to her neck and

right shoulder, as a result of the July 15, 1998 confrontation,

and new injuries to her right arm, shoulder and neck as a result

of the May 28, 1999 confrontation.     Additionally, she alleged

she suffered psychological injuries as a result of the

confrontations.

       At hearing, claimant testified she was "terrified" when the

mother and grandmother of the children pushed her aside in May

1999 and that she became "more afraid to go out in the field"

after the May 1999 incident.   The incident affected her

relationships with other staff members.    She rarely attended

staff meetings and believed her co-workers were talking about

her.   She felt her temperament changed and she was more angry.

She lost weight and had trouble sleeping.    As a result of these

problems, she sought help through the Employee Assistance

Program and was referred to psychologist, Dr. John Zager, PhD,

for counseling.   He diagnosed PTSD with delayed onset as a

result of the two assaults.

       On January 10, 2000, at the request of employer, Dr. Brian

Schulman, a psychiatrist, conducted a psychiatric evaluation of

claimant.   In his report, Dr. Schulman concluded that claimant




                                - 3-
suffered from major depression, with the onset possibly

precipitated by the incident of July 1998. 1   He opined

          [there was] no evidence of Posttraumatic
          Stress Disorder (PTSD). Ms. Anthony was an
          experienced social worker, who was
          accustomed to making home visits to troubled
          households. Although she was surprised by
          being grabbed by her client in July, 1998
          this was not a life threatening or dangerous
          event (simply being abruptly pushed out of
          client's home). Although frightening and
          unpleasant, it did not reach the threshold
          of a traumatic stressor associated with
          PTSD. Further, she did not develop signs of
          psychic numbing, hypervigilance, heightened
          startle response, and/or chronic
          revivifications.

     The deputy commissioner found that while claimant did not

suffer any new physical injuries in the May 28, 1999 incident,

it caused her PTSD.   Employer appealed and on review, the full

commission reversed, stating:

          [W]e cannot conclude that, under these
          circumstances, the claimant suffered an
          "obvious sudden shock or fright," . . . .
          Although the claimant here feared that the
          women who ran past her and grabbed the
          children may have been armed, and that her
          life was in danger, we find this situation
          more closely resembles the facts in Owens
          [v. Va. Dept. of Transportation, 30 Va. App.
85, 515 S.E.2d 348 (1999),] where the
          claimant's perception of his danger exceeded
          his actual peril. Furthermore, the claimant

     1
       Employer failed to provide Dr. Schulman's report to
claimant or disclose his appearance as a witness until the day
before the hearing. Claimant objected to the report and
testimony, but the deputy commissioner allowed the evidence.
Claimant did not appeal this issue to the full commission. She
argues this issue was preserved by counsel's objection at
hearing. After review of the record, we find the claimant
failed to preserve this issue and it is barred by Rule 5A:18.

                                - 4-
          acknowledged that "quite often people are
          very upset when you come to remove their
          children," and that it was not unusual for
          her to encounter anger and profanity in the
          course of her employment. We certainly
          recognize the anxiety experienced by the
          claimant, and that she may have briefly
          feared for her personal safety, but we
          conclude that the facts of this case do not
          support the compensability of the claim.
          Although we agree that the claimant could
          not have reasonably expected to be assaulted
          in the course of her employment by the two
          women, we cannot conclude that the
          precipitating event was shocking or
          catastrophic, or so dramatic or frightening
          as to shock the conscience.

Claimant appeals the commission's decision.

                                II.

     Claimant contends the commission lacked credible evidence

to support its finding that her PTSD was not related to the

second assault.

     On appeal, factual findings of the commission will not be

disturbed if based on credible evidence.   Morris v. Badger

Powhatan/Figgie Int'l, Inc., 3 Va. App. 276, 279, 348 S.E.2d
876, 877 (1986).   Whether credible evidence exists to support a

factual finding is a question of law which is properly

reviewable on appeal.   See Ablola v. Holland Rd. Auto Ctr.,

Ltd., 11 Va. App. 181, 183, 397 S.E.2d 541, 542 (1990).

Causation is a factual determination to be made by the

commission, but the standards required to prove causation and

whether the evidence is sufficient to meet those standards are

legal issues which we must determine.   Morris v. Morris, 238 Va.

                               - 5-
578, 385 S.E.2d 858 (1989).   In determining whether credible

evidence exists to support the necessary factual findings, we

view the evidence in the light most favorable to the party

prevailing below.   Crisp v. Brown's Tysons Corner Dodge, Inc., 1
Va. App. 503, 504, 339 S.E.2d 916, 916 (1986).

     In the instant case, claimant suffered no physical injury

as a result of the May 1999 confrontation.   She did suffer

physical injuries in the July 1998 confrontation, but her

psychological injury did not stem from that incident. 2   "To

qualify as a compensable injury by accident, a purely

psychological injury must be causally related to a . . . sudden

shock or fright arising in the course of employment."     Owens, 30

Va. App. at 88, 515 S.E.2d at 349 (citing Chesterfield County

Fire Dep't v. Dunn, 9 Va. App. 475, 477, 389 S.E.2d 180, 182

(1990); Burlington Mills Corp. v. Hagood, 177 Va. 204, 209-11,

13 S.E.2d 291, 293-94 (1941)).

     Claimant testified she was "terrified" when the women

pushed her off the porch.    However, she also testified she

regularly met with angry clients in "low-class areas" and was an

experienced social worker.    Beginning with Hagood, the types of

precipitating events that give rise to purely psychological

compensable injuries are consistently described as shocking,


     2
       The deputy commissioner ruled claimant's PTSD was a result
of the May 1999 confrontation and claimant did not suffer any
physical injury as a result of the May 1999 confrontation. This
decision was not appealed to the full commission.

                                 - 6-
frightening, traumatic, catastrophic and unexpected.     See

Hagood, 177 Va. 204, 13 S.E.2d 291 (electric flash and noise

similar to a shotgun blast deemed sufficient); see also Daniel

Const. Co. v. Tolley, 24 Va. App. 70, 480 S.E.2d 145 (1997) (the

explosion of 100 pounds of dynamite without warning while the

employee was unloading concrete in a mine shaft nearby deemed

sufficient); Hercules, Inc. v. Gunther, 13 Va. App. 357, 412
S.E.2d 185 (1991) (an explosion that killed two people and threw

the employee in the air deemed sufficient); Dunn, 9 Va. App. at

477, 389 S.E.2d at 182 (the death of a severely burned patient

cared for by an EMT deemed insufficient).

     Dr. Schulman, when testifying about his diagnosis of major

depression rather than PTSD, stated:

          [T]he condition of the original trauma
          didn't measure up to the criteria described
          in the latest diagnostic and statistical
          manual of mental disorders, in that the
          trauma must be trauma, it can not [sic] be
          just stress. The world is filled with all
          types of daily stresses. The traumatic
          event has to be life threatening, has to be
          of a catastrophic - - - potentially
          catastrophic nature; it has to cause intense
          amount of biologic reactivity.

In his response to employer's question regarding what types of

events meet the criteria, Dr. Schulman responded:

          [L]ife threatening events, being held
          hostage, being held at gunpoint, being
          subject to some unexpected catastrophe like
          a severe automobile accident, a plane crash.
          And the word unexpected is very important
          because in the normal range of our
          activities, we kind of expect certain things

                              - 7-
           to happen. And I felt that one of the
           factors in Ms. Anthony's case that mitigated
           against PTSD as a diagnosis, is that what
           happened to her was not out of the range of
           experience of a social worker in Child
           Protective Services. You go into that
           situation with the anticipation that these
           are problematic situations, potentially
           aggressive situations, and Ms. Anthony,
           indeed, had been with Child Protective
           Services for some nine years. So that when
           an individual has an expectation of certain
           things occurring, it mitigates against the
           development of a PTSD reaction, which is,
           indeed, the reaction to something unexpected
           happening - - - something terrifying
           happening. When one looks at the event in
           isolation, it is unfortunate and obviously
           stressful, but not, as I previously stated,
           traumatic - - - particularly for somebody
           who works in that context daily.

     The commission determined that confrontations with angry

parents, even limited physical confrontations, were not unusual

occurrences in claimant's work environment or so frightening,

catastrophic or shocking as to support a compensable PTSD

injury.   Claimant admitted her work environment required contact

with angry, confrontational parents.   Thus, credible evidence

supports the commission's determination that the facts of the

May, 1999 incident did not rise to the level of the type of

sudden shock or fright from which a compensable injury may

arise.

     Finding no error in the commission's decision, we affirm.

                                                          Affirmed.




                               - 8-